                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                    NO. 4:19-cr-00082-D-2



  UNITED STATES OF AMERICA
                                                              ORDER TO SEAL
      v.


  BOBBIE JEAN HOOVER



       On motion of the Defendant, Bobbie Jean Hoover, and for good cause shown, it is hereby

ORDERED that [DE 80] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This ---2,S_ day of February, 2021.




                                     United States District Judge




           Case 4:19-cr-00082-D Document 82 Filed 02/23/21 Page 1 of 1
